Case: 17-60409      Document: 00514523264         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60409                            June 21, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
GEORGE CHUKWUKA CHIMA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A055 577 012


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Nigerian George Chukwuka Chima petitions for review of the decision of
the Board of Immigration Appeals (BIA) dismissing his appeal from the
Immigration Judge’s (IJ) order denying his request for deferral of removal
under the Convention Against Torture (CAT) and ordering him removed. The
Government has moved to dismiss the petition for lack of jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60409    Document: 00514523264     Page: 2    Date Filed: 06/21/2018


                                 No. 17-60409

      Chima contends that the IJ erred in finding that he failed to demonstrate
any past torture or likelihood of future torture by the Nigerian government or
with its acquiescence and that he thus failed to carry his burden of showing
entitlement to deferral of removal under the CAT. He faults the IJ and the
BIA for failing to consider some of the evidence he presented, including his
testimony concerning a church bombing, his attempted kidnapping, and
articles he attached to his application for relief. However, because Chima was
removable as an alien convicted of an aggravated felony and because his
argument amounts to a challenge to the IJ’s and BIA’s factual findings, this
court lacks jurisdiction to consider the claim.     8 U.S.C. §§ 1252(a)(2)(C),
1252(a)(2)(D); Siwe v. Holder, 742 F.3d 603, 613 (5th Cir. 2014); Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012).
      To the extent that Chima seeks to challenge the IJ’s determination that
his aggravated felony conviction was a particularly serious crime and that he
was thus ineligible for asylum and withholding of removal, this court may
likewise not consider the claim.      Chima affirmatively waived any such
challenge by conceding, through counsel, that the conviction was a particularly
serious crime and that he was ineligible for all relief save deferral of removal
under the CAT. Alternatively, because Chima did not raise the argument
before the BIA, it is unexhausted, and this court lacks jurisdiction to consider
it. Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
      If his petition for review and brief are liberally construed, Chima asks
this court both to overturn the district court’s denaturalization judgment
revoking his citizenship and to vacate his underlying fraud conviction.
Because he did not raise these arguments before the BIA, they are similarly
unexhausted, depriving this court of jurisdiction. See Wang, 260 F.3d at 452.
Moreover, any challenge to the denaturalization and fraud conviction



                                       2
    Case: 17-60409     Document: 00514523264      Page: 3    Date Filed: 06/21/2018


                                  No. 17-60409

judgments in this immigration proceeding would be barred by collateral
estoppel. See Medina v. INS, 993 F.2d 499, 503 n.15 (5th Cir. 1993); see also
Zinnanti v. INS, 651 F.2d 420, 421 (5th Cir. 1981).
      Chima also asserts that counsel was ineffective. Although he raised an
ineffective assistance claim before the BIA, he urged that counsel had been
ineffective at the merits hearing in failing to pursue an asylum claim and
failing to present sufficient evidence of his persecution at the hands of Boko
Haram. He has abandoned that claim, along with any challenge to the BIA’s
reasons for rejecting it, by failing to brief it. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).
      Instead, Chima now asserts that trial counsel was ineffective during the
plea process in his underlying criminal proceedings. As with his previous
claims, this court lacks jurisdiction to consider it as it was not first exhausted
before the BIA. See Wang, 260 F.3d at 452.
      Accordingly, the Government’s motion to dismiss is GRANTED, and the
petition for review is DISMISSED for lack of jurisdiction. Chima’s motion for
the appointment of counsel is DENIED.




                                         3